                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

    UNITED STATES OF AMERICA,                        )
                                                     )
           Plaintiff/Respondent,                     )           No. 6:17-CR-38-REW
                                                     )           No. 6:19-CV-289-REW
    v.                                               )
                                                     )          OPINION AND ORDER
    MALIK M. DILLARD-CRIBBS,                         )
                                                     )
           Defendant/Movant.                         )

                                        *** *** *** ***
         On December 3, 2019,1 Defendant/Movant Malik M. Dillard-Cribbs, a federal inmate, filed

a pro se2 motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. DE #548

(Motion). The United States responded, see DE #556, and Dillard-Cribbs replied, see DE #559.

The matter is ripe for decision. Upon thorough review, and for the reasons here discussed, the

Court denies § 2255 relief and issues no certificate of appealability.

     1. Factual and Procedural Background

         On July 27, 2017, the grand jury returned an indictment charging Dillard-Cribbs (and nine

others) with conspiring to distribute oxycodone pills, in violation of 21 U.S.C. §§ 841(a)(1) and

846, from approximately October 2010 through July 27, 2017 (Count I). DE #4 (Indictment). On




1
  The filing date reflects the prison mailbox rule. See Richard v. Ray, 290 F.3d 810, 812–13 (6th
Cir. 2002) (per curiam). Dillard-Cribbs declared under penalty of perjury that he executed the
§ 2255 motion and placed it in the prison mailing system on December 3, 2019. See DE #548 at
12.
2
  The Court gives pro se filings a comparatively lenient construction. Franklin v. Rose, 765 F.2d
82, 84–85 (6th Cir. 1985) (noting that “allegations of a pro se habeas petition, ‘though vague and
conclusory, are entitled to a liberal construction’” including “active interpretation” toward
encompassing an allegation stating “federal relief”).
                                                 1
Defendant’s motion,3 United States District Judge Gregory F. Van Tatenhove (then presiding over

this case) subsequently suppressed statements concerning, and a Kentucky State Trooper’s

observations of, a firearm located in Dillard-Cribbs’s vehicle during a traffic stop. DE #217

(Opinion & Order).4 On August 2, 2018, Defendant pleaded guilty before the undersigned to Count

I of the Indictment. DE #303 (Plea Agreement); DE #304 (Rearraignment Minutes). Per the Rule

11(c)(1)(B) plea agreement, Dillard-Cribbs admitted that he participated in the charged conspiracy

between approximately May 2016 and July 2016 and was responsible for supplying at least one

co-conspirator with an unspecified quantity of oxycodone 30 mg pills. DE #303 ¶¶ 3, 5.5

       At the rearraignment hearing, the Court carefully covered all Rule 11 topics with Dillard-

Cribbs. See DE #378 (Rearraignment Tr.). The Court first confirmed Defendant’s competency to

plead. Id. at 6–9. During the change-of-plea colloquy, Dillard-Cribbs affirmed, under oath, that he

carefully read, discussed with counsel, and understood the entire plea agreement before signing it.

Id. at 15. AUSA Dotson then summarized the relevant portions of the agreement on the record,

and Defendant confirmed that the prosecutor’s summary was accurate and complete. Id. at 17–19.

In particular, AUSA Dotson emphasized that the “plea agreement contain[ed] the complete and

only agreement between the U.S. Attorney’s Office[] and the defendant[,]” and there had “been

no other promises made by the government to” Dillard-Cribbs. Id. at 19. The Court then carefully

confirmed that this was the case. Id. at 21 (“Mr. Dillard-Cribbs, is the plea agreement we’ve talked

about the full and complete agreement you have with the government? Yes, Your Honor. Has the

United States made any promises to you that are not included in the plea agreement? No, Your



3
  The Court here refers to Defendant/Movant as Defendant, for simplicity.
4
  Judge Van Tatenhove transferred this case to the undersigned on June 13, 2018. DE #258.
5
  Though the parties reached no drug quantity agreement, the United States promised not to argue
for greater than an amount resulting in a base offense level of 26. Id. ¶ 5(b). Dillard-Cribbs
remained free to argue for a lesser amount. Id.
                                                 2
Honor.”); see also id. at 22 (“Other than what’s contained in the plea agreement, sir, has anyone

made any promises to you to get you to enter that agreement or to plead guilty today? No, Your

Honor. Has anyone told you that if you plead guilty, there’s a specific sentence that you will

receive? No, Your Honor.”). Next, the Court ensured that Dillard-Cribbs’s decision to plead guilty

was wholly voluntary, and it reviewed with Defendant his relevant constitutional and other rights,

as well as the potential penalties applicable to Count I. Id. at 22–29. Finally, the Court discussed

the factual basis for Defendant’s plea and found, per Dillard-Cribbs’s admissions in the plea

agreement and in open Court, that an adequate factual basis supported the plea as to each essential

Count I element. Id. at 35–41. Accordingly, the Court accepted Defendant’s guilty plea as

knowing, voluntary, and intelligent and adjudged him guilty of Count I. Id. at 42. The hearing

included a full description of the sentencing process. Id. at 26–32.

       On November 26, 2018, Defendant initially appeared for sentencing. See DE #551. At the

outset of the hearing, the defense informed the Court that it was not prepared to go forward with

sentencing because of a misunderstanding concerning the Presentence Investigation Report’s

(PIR) application of a two-point firearm enhancement under USSG § 2D1.1(b)(1).6 Id. at 3. Per

defense counsel’s explanation, an earlier draft of Defendant’s plea agreement contained a

concession that the enhancement properly applied in this case, but the Government ultimately

agreed to omit the concession in order to secure Dillard-Cribbs’s plea. Id. at 3–4. As both sides

recognized and as the record unequivocally reflects, the plea agreement into which Defendant

actually entered is silent on the firearm topic. Id. at 5–6; see also DE #303 (Plea Agreement).



6
 The Government did not object to the PIR’s inclusion of the enhancement. Defendant did object,
and the United States Probation Office (USPO) responded in support of the enhancement. See DE
#545 (PIR) at 28–32 (Addendum). As reflected in the PIR, application of the § 2D1.1(b)(1)
enhancement rendered Defendant ineligible for safety-valve relief under USSG § 5C1.2 and 18
U.S.C. § 3553(f).
                                                 3
Defense counsel interpreted that silence—and explained it to Dillard-Cribbs—as the

Government’s promise not to argue for the enhancement at sentencing. Id. at 3. Per counsel,

Dillard-Cribbs expected that the Government would not seek § 2D1.1(b)(1) enhancement. Id. The

United States, however, understood removal of the enhancement concession as neutrally

preserving the issue as an advocacy point for both sides; per the Government, there simply was no

agreement between the parties as to enhancement application, and each side remained free to argue

its respective position at sentencing. Id. at 6–7. The defense requested, and the Court granted, a

two-week continuance to permit Dillard-Cribbs time to decide whether to move to withdraw his

plea. Id. at 5, 8. The Court advised that it would grant plea withdrawal only upon an adequate Rule

11(d)(2) showing. Id. at 8–9.7

       Despite opportunity, Dillard-Cribbs did not move to withdraw his plea, and the Court and

parties reconvened for sentencing on December 18, 2018. See DE #555 (Sentencing Tr.). Both the

United States and Defendant assured that they were prepared to proceed with sentencing at that

time. Id. at 3. Dillard-Cribbs argued against application of § 2D1.1(b)(1);8 the Government argued

in favor of the enhancement and called a supportive witness. Id. at 8–29. Considering the evidence

and applying the appropriate standards, the Court overruled Defendant’s objection, finding that

the enhancement properly applied and that Defendant was therefore ineligible for safety-valve




7
  The Court further noted that it had conducted a careful plea colloquy with Dillard-Cribbs, per
Rule 11, and would have probed any indication of an extra-plea promise, had there been one. Id.
at 9 (“. . . I always have a very careful plea colloquy. I’m confident that the record will prove . . .
that I would have asked Mr. Dillard-Cribbs if there were any promises inducing his plea outside
of the plea agreement. And if he had said yes, we would have drilled down into that. And so I’m
assuming he said no.”).
8
  At the start of the hearing, the defense withdrew an objection to the drug quantity attributed to
Dillard-Cribbs in the PIR. Id. at 6–8. The Court confirmed that it was Dillard-Cribbs’s intent not
to pursue the objection. Id.
                                                  4
relief.9 Id. at 29–32. The Court thus adopted the PIR and, after hearing the parties’ § 3553(a)

arguments and Defendant’s allocution, varied downward and imposed a below-guidelines sentence

of 48 months’ imprisonment. DE #443 (Judgment); see also DE #442 (Sentencing Minutes). No

appeal followed.

       In November 2019, Dillard-Cribbs submitted two pro se filings. First, Defendant sought

relief under Section 404 of the First Step Act (Pub. L. No. 115-391, 132 Stat. 5194 (2018)), see

DE #544; second, he asked the Court to remove the two-level firearm enhancement and direct the

BOP to deem him eligible for early release upon Residential Drug Abuse Program (RDAP)

completion, see DE #546. The Court denied both relief requests for the reasons thoroughly detailed

in DE #547, but directed the Clerk to provide Dillard-Cribbs blank § 2255 and § 2241 forms, to

the extent he intended to seek collateral relief. DE #547 at 5. Dillard-Cribbs timely filed the instant

§ 2255 motion on December 9, 2019, alleging ineffective assistance of counsel (IAC). DE #548.

Defendant argues that defense counsel misadvised him concerning the consequences of pleading




9
   Defendant’s central arguments against enhancement application were: (1) that the Court
previously suppressed evidence of the firearm; and (2) that Defendant was legally licensed to carry
a firearm at the time of the traffic stop. As the Court noted, both arguments fail, per Sixth Circuit
authority, under the facts and circumstances of this case. See, e.g., United States v. Carmack, 426
F. App'x 378, 383–84 (6th Cir. 2011) (“Carmack concedes that this court in United States v.
Jenkins, 4 F.3d 1338 (6th Cir. 1993), held that a district court may consider improperly seized
evidence, though inadmissible at trial, to enhance a defendant’s sentence, so long as the evidence
was not seized for the purpose of enhancing the defendant’s sentence.”); United States v. Pryor,
842 F.3d 441, 453 (6th Cir. 2016), cert. denied, 137 S. Ct. 2254 (2017) (“Pryor was arrested with
the proceeds on him in the car while departing from the location of a drug transaction. While it is
possible that Pryor happened to be carrying his legally licensed firearm with him without any
connection to the conspiracy, it is just as likely (if not far more so) that he brought the gun to
protect himself and his trade . . . This possibility is insufficient to show that the connection to the
offense was clearly improbable.“). The Court found, by a preponderance of the evidence, that the
weapon was present during a drug transaction that was part of the instant conspiracy, and Dillard-
Cribbs did not carry his burden of demonstrating clear improbability that the weapon was
connected to the drug offense. That sequenced burden is the § 2D1.1(b)(1) rubric. See, e.g., United
States v. McCloud, 935 F.3d 527, 531 (6th Cir. 2019).
                                                  5
guilty; specifically, Dillard-Cribbs contends that he decided to plead guilty (and, later at

sentencing, chose not to contest the drug quantity attributed to him in the PIR)10 based on counsel’s

promise that he would not receive (or that the Government would not pursue) a firearm

enhancement. In response, the United States provides an affidavit from Dillard-Cribbs’s trial

counsel, Hon. John Paul Rion. DE #558-1 (Rion Aff.). Dillard-Cribbs has waived attorney-client

privilege as to the communications necessary to litigate the ineffective assistance claims raised in

his § 2255 motion. See DE #556 (Order); DE #557 (Notice of Waiver).

     2. Legal Framework

                                      § 2255 Review Standard

       Under 28 U.S.C. § 2255, a federal prisoner may obtain post-conviction relief if his sentence

violates the Constitution or federal law, the federal court lacked jurisdiction to impose such

sentence, or the sentence exceeds the maximum authorized by law. 28 U.S.C. § 2255(a); Mallett

v. United States, 334 F.3d 491, 496–97 (6th Cir. 2003) (“In order to prevail upon a § 2255 motion,

the movant must allege as a basis for relief: ‘(1) an error of constitutional magnitude; (2) a sentence

imposed outside the statutory limits; or (3) an error of fact or law that was so fundamental as to

render the entire proceeding invalid.’” (quoting Weinberger v. United States, 268 F.3d 346, 351



10
   Defendant states, in part: “My lawyer told me that if I did not argue the Drug Amount with the
prosecutor they would not push for the gun enhancement which was the only reason I didn’t argue
the Drug Amount. My decision was based on the inducement he told me in expectation of a lighter
sentence.” DE #548 at 4. Defendant then proceeds to argue that “[c]ounsel’s misrepresentation as
to the consequences of [ ] entering a plea” render the plea invalid. Id. Defendant’s reply focuses
initially on plea validity. Though Defendant clearly argues that counsel provided ineffective
assistance by misrepresenting the consequences of pleading guilty, it is not entirely clear whether
he also intends to argue that his lawyer later misadvised him to withdraw the sentencing challenge
to the PIR’s drug quantity by inaccurately promising that he would not receive the firearm
enhancement if he did so. In context, considering the plea agreement’s lack of agreement
concerning drug quantity and Defendant’s withdrawal of the quantity challenge at sentencing, it is
(at least) plausible that Defendant means to advance the latter theory as well. Given the
comparatively lenient construction accorded pro se pleadings, the Court considers both arguments.
                                                  6
(6th Cir. 2001))). A defendant alleging a constitutional basis (as here) must establish “an error of

constitutional magnitude” and show that the error had a “substantial and injurious effect or

influence on the proceedings” in order to obtain § 2255 relief. Watson v. United States, 165 F.3d

486, 488 (6th Cir. 1999) (citing Brecht v. Abrahamson, 113 S. Ct. 1710, 1721–22 (1993)). When

alleging a non-constitutional error, a defendant must prove that the error constituted a

“‘fundamental defect which inherently results in a complete miscarriage of justice,’ or, an error so

egregious that it amounts to a violation of due process.” United States v. Ferguson, 918 F.2d 627,

630 (6th Cir. 1990) (quoting Hill v. United States, 82 S. Ct. 468, 471 (1968)); see also Watson,

165 F.3d at 488. In making a § 2255 motion, a movant generally bears the burden of proving

factual assertions by a preponderance of the evidence. McQueen v. United States, 58 F. App’x 73,

76 (6th Cir. 2003) (per curiam) (“Defendants seeking to set aside their sentences pursuant to 28

U.S.C. § 2255 have the burden of sustaining their contentions by a preponderance of the

evidence.”).

                          Ineffective Assistance – Strickland Standard11

       A movant claiming IAC must prove both deficient performance and prejudice. Strickland

v. Washington, 104 S. Ct. 2052, 2064 (1984); Campbell v. Bradshaw, 674 F.3d 578, 586 (6th Cir.

2012); Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006) (noting that a movant must prove

ineffective assistance by a preponderance of the evidence). To prove deficient performance, a

movant must show that “counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 104 S. Ct. at 2064. A

movant meets this burden by showing “that counsel’s representation fell below an objective




11
  Per his plea agreement, Defendant waived all appellate and collateral attack rights, except claims
of ineffective assistance of counsel. DE #303 at 3, ¶ 7.
                                                 7
standard of reasonableness” as measured under “prevailing professional norms” and evaluated

“considering all the circumstances.” Id. at 2064–65. Judicial scrutiny of counsel’s performance,

however, is “highly deferential,” featuring a “strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance[.]” Id. at 2065. “[S]trategic choices

made after thorough investigation of law and facts relevant to plausible options are virtually

unchallengeable[.]” Strickland, 104 S. Ct. at 2066.

       To prove prejudice, a movant “must show that there is a reasonable probability that, but

for counsel’s unprofessional errors, the result of the proceeding would have been different.” Id. at

2068. When evaluating prejudice, courts generally must consider the “totality of the evidence

before the judge or jury.” Id. at 2069. Particularly, “[i]n a guilty plea context ‘the defendant must

show that there is a reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.’” Campbell v. United States, 686 F.3d 353, 357

(6th Cir. 2012) (quoting Hill v. Lockhart, 106 S. Ct. 366, 370 (1985)). “When deciding ineffective-

assistance claims, courts need not address both components of the inquiry ‘if the defendant makes

an insufficient showing on one.’” Campbell v. United States, 364 F.3d 727, 730 (6th Cir. 2004)

(quoting Strickland, 104 S. Ct. at 2069). “If it is easier to dispose of an ineffectiveness claim on

the ground of lack of sufficient prejudice,” which the Supreme Court has recognized “will often

be so, that course should be followed.” Id. (quoting Strickland, 104 S. Ct. at 2069).

       Such an approach is apt here. Even accepting that counsel provided Strickland-level

deficient performance by (1) misadvising Dillard-Cribbs regarding the consequences of his plea

agreement, namely, as to continued applicability of the firearm enhancement and (2) erroneously

advising Defendant that, if he withdrew his objection to the PIR’s drug quantity at sentencing, the

Government would not argue in favor of the firearm enhancement, these arguments fail at the



                                                 8
prejudice step of the Strickland analysis. Because Defendant cannot establish that, but for these

errors (assuming they were such), he would not have pleaded guilty or the outcome of sentencing

would have been different, he cannot show that counsel provided constitutionally ineffective

assistance per Strickland. Defendant’s claims “cannot be accepted as true because they are

contradicted by the record[;]” even assuming that the events occurred precisely as Defendant

alleges, the record conclusively establishes that Dillard-Cribbs is legally entitled to no relief and,

thus, no evidentiary hearing is required to resolve either argument raised in the instant motion.

Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007) (citation omitted); see also 28 U.S.C.

§ 2255(b) (requiring a hearing “[u]nless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief”).

   3. Analysis

                                    IAC Claim #1: Plea Validity

       Dillard-Cribbs’s primary claim is that he did not knowingly and voluntarily plead guilty

because he acted based on his attorney’s inaccurate advice regarding the firearm enhancement. As

noted, the Court accepts as factually true that counsel misadvised Dillard-Cribbs concerning

enhancement applicability. However, the terms of Dillard-Cribbs’s plea agreement, his own

statements under oath at the rearraignment hearing, and—perhaps most critically—his decision

not to seek plea withdrawal even after counsel admitted error all undermine Defendant’s claim that

he pleaded guilty in reliance on counsel’s erroneous advice.

       First, the plea agreement itself and the thorough Rule 11 plea colloquy demonstrate that

the Court cured any misunderstanding Defendant had, based on counsel’s prior erroneous advice,

concerning the plea agreement’s terms and consequences before Dillard-Cribbs pleaded guilty; the

rearraignment transcript undercuts Defendant’s claim that misunderstanding of plea terms and



                                                  9
consequences induced him to plead. The plea agreement expressly provides: “This document and

the supplement12 contain the complete and only Plea Agreement between the United States

Attorney for the Eastern District of Kentucky and the Defendant. The United States has not made

any other promises to the Defendant.” DE #303 at 3, ¶ 10 (emphasis and footnote added).

Defendant’s signature appears on the following page. See id. at 4. During the plea colloquy, the

Court confirmed that Defendant read, fully understood, and signed the agreement:

       THE COURT: Mr. Dillard-Cribbs, you did sign the plea agreement?
       THE DEFENDANT: Yes, Your Honor.
       THE COURT: Did you read the entire document before signing it?
       THE DEFENDANT: Yes, Your Honor.
       THE COURT: Did you discuss the entire document with your counsel?
       THE DEFENDANT: Yes, Your Honor.
       THE COURT: Do you understand the entire document?
       THE DEFENDANT: Yes, to my understanding of it.
       THE COURT: Is there anything you feel like you don’t understand about it?
       THE DEFENDANT: I understand everything.

DE #378 at 15. Later, the prosecutor carefully (and accurately) summarized the plea agreement,

including ¶ 10:

       MR. DOTSON: . . . This plea agreement contains the complete and only agreement
       between the U.S. Attorney's Offices and the defendant. There have been no other
       promises made by the government to him. . . . And finally, Mr. Dillard-Cribbs and
       his attorney acknowledge that he understands the agreement, that it’s been fully
       explained to him, and that he’s entered into this agreement voluntarily.

Id. at 19. Dillard-Cribbs acknowledged the accuracy of AUSA Dotson’s summary, and he again

confirmed that he understood the full agreement:

       THE COURT: Mr. Dillard-Cribbs, is that an accurate summary of your agreement?
       THE DEFENDANT: Yes, Your Honor.
       THE COURT: Is there anything he said that surprised you?
       THE DEFENDANT: No, Your Honor.




12
   In this District, every plea agreement contains a supplement solely addressing cooperation,
regardless of whether a defendant elects to cooperate or not.
                                              10
Id.

          Further, the Court specifically asked—several times and in multiple ways throughout the

hearing—whether Defendant’s decision to plead guilty rested on any promise or expectation not

contained in the plea agreement itself:

          THE COURT: . . . Mr. Dillard-Cribbs, is the plea agreement we’ve talked about the
          full and complete agreement you have with the government?
          THE DEFENDANT: Yes, Your Honor.
          THE COURT: Has the United States made any promises to you that are not
          included in the plea agreement?
          THE DEFENDANT: No, Your Honor.

Id. at 21.

          THE COURT: . . . Other than what’s contained in the plea agreement, sir, has
          anyone made any promises to you to get you to enter that agreement or to plead
          guilty today?
          THE DEFENDANT: No, Your Honor.
          THE COURT: Has anyone told you that if you plead guilty, there's a specific
          sentence that you will receive?
          THE DEFENDANT: No, Your Honor.
          THE COURT: Has anyone threatened you or in any way forced you to enter the
          plea agreement or to enter a plea today?
          THE DEFENDANT: No, Your Honor.

Id. at 22. As the record reflects, Dillard-Cribbs confirmed each time, without hesitation, that no

promise or sentencing expectation outside of the plea agreement influenced his decision to plead

guilty.

          Finally, the Court reiterated to Dillard-Cribbs—again, before he entered his guilty plea—

that neither the Court, counsel, nor Defendant could possibly know the ultimate sentence at the

rearraignment stage; the Court specifically instructed him not to plead guilty based on any

expectation of a particular sentence. See id. at 26 (Before reviewing the statutory maximum

penalties, the Court cautioned Dillard Cribbs: “As I told you, I can’t know what the sentence is

going to be today. Your lawyer can’t know. The prosecutor doesn’t know. The sentence comes at



                                                 11
the end of the process that involves multiple steps, a lot of people, a lot of investigation and an

adversarial hearing. What I can tell you today is the worst case scenario, the maximum you could

get. I’m not at all saying you will get the maximum, but it’s possible.”); id. at 30 (“More about the

sentencing process. And I’m stressing this just because it is so important to keep in mind, Mr.

Dillard-Cribbs. I can tell you general things like the maximum, but I can’t tell you the details of

your sentence because I don’t know yet. Neither does your lawyer. And so if we don’t know, you

can’t know either.”); id. at 31 (“Don’t count on any particular guideline range as being your

sentence. Do you understand that? Yes, Your Honor.”); id. at 32 (“Don’t make a decision to plead

guilty today based on what you think the guideline range will be, because you don’t know and I

don’t know. So don’t make a determination based on something that nobody can know today. Do

you understand that? Yes, Your Honor.”). The Court thus made abundantly clear that neither it,

nor Defendant’s lawyer, could guarantee any guideline range specifics, and Defendant confirmed

under oath that he was not deciding to plead guilty based on any sentence-related expectations.

       Defendant’s sworn statements during the detailed plea colloquy, directly denying (in

various ways) the existence of extra-plea promises or expectations, “constitute a formidable

barrier” to § 2255 relief. Blackledge v. Allison, 97 S. Ct. 1621, 1629 (1977). “Solemn declarations

in open court carry a strong presumption of verity.” Id. The plea agreement was entirely silent as

to firearm enhancement applicability. Not only did Dillard-Cribbs have ample opportunity to

disclose any additional expectation he had concerning the enhancement, he had an obligation to

disclose such (if it existed) in response to the Court’s direct questioning on the topic. The Court’s

thorough inquiries and clear direction that Dillard-Cribbs should not plead guilty based on any

sentencing prediction, coupled with Defendant’s unequivocal assurance that he was, in fact, not

pleading guilty based on such a promise or expectation, belie his claim of plea invalidity. “[W]here



                                                 12
the court has scrupulously followed the required procedure, the defendant is bound by his

statements in response to that court’s inquiry.” Baker v. United States, 781 F.2d 85, 90 (6th Cir.

1986) (internal quotation marks and citation omitted). Indeed, “where Rule 11 procedures were

fully adequate, absent extraordinary circumstances, or some explanation of why defendant did not

reveal other terms, at least when specifically asked to do so by the court, a defendant’s plea

agreement consists of the terms revealed in open court[.]” Id. Dillard-Cribbs does not allege that

anything—such as a threat or coercion—prevented him from revealing his expectation concerning

the firearm enhancement during the rearraignment hearing. In short, the hearing transcript shows

that Defendant understood the agreement to be limited to the promises contained in the document

itself, as outlined on the record in open court.

       The Court’s careful Rule 11 colloquy, per the record, cured any pre-plea misunderstanding

Dillard-Cribbs had regarding plea consequences. Ramos v. Rogers, 170 F.3d 560, 565 (6th Cir.

1999) (noting that a “proper colloquy can be said to have cured any misunderstanding [the

defendant] may have had about the consequences of his plea[]” and collecting supportive cases).

In other words, “a claim of ineffective assistance of counsel predicated on allegedly misleading

information given by counsel about the terms of a plea agreement can never constitute an

‘extraordinary circumstance’ under Baker when the court conducts a proper, clear, and thorough

plea colloquy.” Id. (emphasis in original). The Court specifically addressed—and, per Dillard-

Cribbs’s responses during the plea colloquy, dispelled—any incorrect notion that the guidelines,

or other sentencing details not in the plea agreement, could be predicted or guaranteed at the time

of pleading. “[W]hen a defendant denies knowledge of a plea agreement in reliance on his

counsel’s mistaken advice, this does not amount to prejudice when the court specifically informed

him that his counsel’s advice was incorrect.” Id. (citing Warner v. United States, 975 F.2d 1207,



                                                   13
1212 (6th Cir. 1992)). The record establishes that Dillard-Cribbs knew, at the time he pleaded

guilty, that the only plea agreement terms were those expressly included in the document itself and

outlined on the open record, and that there were no guarantees about his guidelines or ultimate

sentence. Defendant, so aware, nevertheless voluntarily pleaded guilty; his arguments do not

legitimately impugn plea validity.

       Nor could an argument that Dillard-Cribbs’s subjectively persisting expectation—despite

pre-plea cure, in an objective sense, of any misunderstanding based on counsel’s mistaken

advice—be sufficient to demonstrate prejudice in this scenario. See id. at 566 (“If we were to rely

on Ramos’s alleged subjective impression rather than the record, we would be rendering the plea

colloquy process meaningless[.]”). Moreover, even if Defendant’s persisting, inaccurate subjective

expectation were relevant to the prejudice calculus, his own actions demonstrate that it would not

have caused (and, in fact, did not cause) him to insist upon proceeding to trial. Critically, the Court

in fact gave Dillard-Cribbs an express opportunity to seek plea withdrawal after learning about

counsel’s earlier mistake. Upon defense counsel’s request for a sentencing continuance because of

the precise misunderstanding Defendant now cites, the Court explained the standards governing

plea withdrawal, continued Defendant’s sentencing from November 26, 2018 to December 18,

2018, and set a specific deadline for Dillard-Cribbs to move to withdraw his plea, if he wished to

do so. See DE #432 (Minutes); DE #551 (Tr.). Defendant did not seek to withdraw his plea at any

time. Notably, Dillard-Cribbs does not allege that he desired withdrawal and counsel simply

ignored or rejected his wishes, or that counsel misadvised him concerning his plea withdrawal

opportunity. As the sentencing transcript reflects, Dillard-Cribbs appeared for sentencing on

December 18 and confirmed readiness to proceed, after declining to move to withdraw his plea.

See DE #555 at 3–5. Accordingly, given Defendant’s own decision not to move for plea



                                                  14
withdrawal, he cannot now show by a preponderance that, but for counsel’s earlier error, he would

have insisted upon having a trial. See Campbell, 686 F.3d at 357. Indeed, Dillard-Cribbs does not

allege anything to the contrary. The record, rather, conclusively shows that Defendant did not so

insist, even when offered an explicit opportunity to seek a return to pre-plea status. For these

reasons, Dillard-Cribbs has not shown that his guilty plea is invalid or was the result of counsel’s

ineffective assistance for § 2255 purposes.

       The following additional points: The Plea Agreement evolution is telling. By the time of

the plea, the Agreement no longer included Defendant’s agreement to the two-point firearm

enhancement under § 2D11(b)(1). The negotiation removed an adverse stipulation by the defense

on the issue. The Agreement thus contained non-binding recommendations the parties agreed to,

but it expressly reserved all other matters (including drug quantity) for objection or argument. See

DE #303 ¶ 5. Plainly, then, the document’s neutrality would not have supported Dillard-Cribbs’s

stated expectations.

       Critically, the reply shows that Defendant’s focus is the firearm’s effect on RDAP

eligibility, an understandable concern. He claims his lawyer should have secured elimination of

reference to the firearm in the PIR. See DE #559 (Reply) at 2. Sentencing is a process. A lawyer

can object to a presentence report, but he cannot blot out facts or reality. Dillard-Cribbs’s lawyer

did object, on both quantity and firearm issues. The Court has the ultimate role of determining the

guidelines calculation, and the Court did that here after the USPO made its report and the parties

tested it via exception. The Court covered this process fully at rearraignment. See DE #378 at 26–

32.

       Finally, and simply put, Dillard-Cribbs does not claim the key causal argument—he does

not actually contend that he would not have pleaded guilty if he had more clearly understood the



                                                15
role of the gun.13 See, e.g., Hill, 106 S. Ct. at 371 (finding that the petitioner could not establish

prejudice under Strickland where he “did not allege in his habeas petition that, had counsel” not

misadvised him, “he would have pleaded not guilty and insisted on going to trial”). While

Defendant wants the firearm removed as an issue, he does not claim that he would have persisted

in a not guilty plea on correct or better advice. That he determined to forgo a plea withdrawal effort

plainly bolsters this observation. If any Rion misadvice14 survived to the point of the plea

(doubtful, given the colloquy), Defendant has not linked that misadvice to the consummation of

the plea. Thus, he gets no relief via § 2255.

                           IAC Claim #2: Withdrawal of PIR Objection

       Liberally construing Defendant’s petition and endeavoring to actively interpret its

arguments toward an allegation stating relief, see Franklin, 765 F.2d at 84–85, the Court briefly

considers Defendant’s claim, to the extent he makes one, that counsel convinced him to withdraw

his objection to the PIR’s attributed drug quantity by advising that the Government “would not

push for the gun enhancement.” DE #548 at 4. The Court accepts Defendant’s version of events

and assumes that counsel did provide such erroneous advice, causing Dillard-Cribbs to withdraw

the quantity objection, and that counsel’s assistance thus constituted deficient performance under

the first Strickland prong. Per the record, Defendant still cannot show prejudice, as required to

succeed on an IAC claim, for two cascading reasons.




13
   The Government’s argument also has problems, suggesting that an open plea would not have
resulted in acceptance credit. See DE #558 at 7. The Court is not aware of any legal theory that
would support this position.
14
   Rion’s posture is a jumble. He conceded his own misperception, at the time of the plea, during
the first sentencing hearing attempt. See DE #551 at 3–5. However, his later affidavit confusingly
contradicts that concession, though in the context of sentencing. The lawyering was problematic,
but the Court ultimately does not see harm on this record.
                                                 16
       First, even if Defendant had maintained the quantity challenge at sentencing, it would have

failed, and the sentencing outcome would have remained the same; a preponderance of reliable

evidence in the record supports the drug quantity range originally and ultimately attributed to

Defendant in the PIR. “[T]he Rules of Evidence do not apply at sentencing hearings.” United States

v. Graham-Wright, 715 F.3d 598, 601 (6th Cir. 2013). Rather, “[t]he key question is reliability.”

Id. A sentencing court may consider any sufficiently reliable information, regardless of whether it

would be admissible evidence at a trial. Id. The PIR attributes to Dillard-Cribbs a quantity of 2,700

30mg oxycodone pills. DE #545 ¶ 57. The USPO based this quantity on three separate transactions

between Dillard-Cribbs and Co-Defendant Brandon Woolum, each including approximately 900

30mg oxycodone pills. Id. Per his plea agreement, Dillard-Cribbs agreed that he supplied 30mg

oxycodone pills to Woolum on at least one occasion. DE #303 ¶ 3(b). Woolum, in his plea

agreement, further admitted that he obtained 900 30mg oxycodone pills from Dillard-Cribbs on at

least three separate occasions. DE #306 ¶ 3(c). Additionally, phone calls intercepted by the DEA,

with Court wiretap permission, revealed three meetings between Woolum and Dillard-Cribbs, each

for the apparent purpose of exchanging drugs. See DE #545 at ¶¶ 25–27. During the second

planned exchange, DEA surveillance revealed Woolum briefly meeting with someone in a vehicle

registered to Malik M. Dillard-Cribbs at the expected location, a Cincinnati, Ohio casino (roughly

the same location as the prior planned meeting), per the intercepted communications. Id. ¶ 26.

During the third planned meeting, DEA agents surveilled Woolum to a Lexington, Kentucky

Walmart parking lot, where they observed him meet with Dillard-Cribbs for approximately 30

minutes. Id. at 27. After leaving the exchange, Kentucky authorities stopped Dillard-Cribbs’s




                                                 17
vehicle for a perceived traffic violation and, during the stop, discovered a large sum of cash on

Dillard-Cribbs’s person. Id. at 27–28.15

       These pieces of reliable information—DEA communication interceptions between

Woolum and Dillard-Cribbs, DEA personal surveillance of the pair, Kentucky police statements

concerning a temporally-related traffic stop, and both Woolum’s and Dillard-Cribbs’s plea

agreements—collectively support, by a preponderance of the evidence, the drug quantity of 2,700

30mg oxycodone pills attributed to Dillard-Cribbs in the PIR. The noted facts consistently and

reliably suggest that Dillard-Cribbs in fact met with Woolum on three separate occasions (twice at

or near the casino in Cincinnati, and once at the Walmart in Lexington) during the conspiracy

period and supplied Woolum with 900 30mg oxycodone pills on each occasion. Accordingly,

given the record’s clear support for the PIR’s identified quantity, any objection to the amount

attributed to Defendant would have failed. Dillard-Cribbs thus cannot now show that, but for any

mistaken advice from counsel to withdraw the quantity objection, the outcome of his sentencing

proceeding would have differed. See Strickland, 104 S. Ct. at 2066.

       Additionally, and importantly, Defendant—once he realized at sentencing, after he

withdrew the quantity objection, that the United States still intended to argue in favor of the firearm

enhancement—did not raise the issue for the Court. Defendant necessarily learned of counsel’s

mistaken advice before the Court finished considering and resolving PIR objections, and before

the Court adopted the PIR’s factual findings. Still, he did not seek to reinstate his quantity

objection. Such failure fundamentally weakens his current allegation that, but for counsel’s

erroneous direction to withdraw the quantity objection (based on an expectation that the



15
  Despite Judge Van Tatenhove’s suppression of statements concerning the cash located on
Dillard-Cribbs, see DE #217 at 10, the Court was free to consider the information in the sentencing
context. See, e.g., Carmack, 426 F. App'x at 383–84 (discussing Jenkins, 4 F.3d at 1338).
                                                  18
Government would not pursue the firearm enhancement), he would have elected to argue it at

sentencing. Cf. Baker, 781 F.2d at 90 (discussing unwritten sentencing expectations, in the plea

context, and observing: “We note additionally that once it became clear at the sentencing hearing

that the government did not intend to stand mute, it would have been reasonable for defendant,

who was present and represented by counsel, to object if the agreement did indeed consist in part

of this promise. No objection was raised, however . . . The defendant’s failure to object to the

government’s statement at sentencing constitutes waiver in this situation.”).

       In sum, Dillard-Cribbs has not shown by a preponderance of the evidence that he even

intended to and would have in fact argued the quantity objection, but for counsel’s alleged

erroneous advice, much less that such an objection would have been successful and altered the

outcome of the sentencing proceeding. Accordingly, this claim of ineffectiveness too fails at the

second Strickland step, as Dillard-Cribbs cannot demonstrate that counsel’s mistake prejudiced

him.

   4. Certificate of Appealability

       As discussed in detail, no hearing is needed to resolve the instant motion because “the files

and records of the case conclusively show that [Dillard-Cribbs] is entitled to no relief.” 28 U.S.C.

§ 2255(b). The record, which requires no further development, forecloses relief as to both of

Defendant’s claims for the reasons thoroughly discussed.

       A Certificate of Appealability may issue where a movant has made a “substantial showing

of the denial of a constitutional right.” See 28 U.S.C. § 2253(c)(2). This standard requires a movant

to demonstrate that “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000); see

also Miller-El v. Cockrell, 123 S. Ct. 1029, 1039-40 (2003) (discussing development of standard).



                                                 19
The reviewing court must indicate which specific issues satisfy the “substantial showing”

requirement. See 28 U.S.C. § 2253(c)(3); Bradley v. Birkett, 156 F. App’x 771, 774 (6th Cir. 2005)

(noting requirement of “individualized assessment of . . . claims”) (citing Porterfield v. Bell, 258

F.3d 484, 487 (6th Cir. 2001)). Movant has not made a “substantial showing” as to any claimed

denial of rights; his Strickland claims conclusively fail, as here outlined in detail. Reasonable

jurists would not find the Court’s determination debatable.

    5. Conclusion

        Accordingly, the Court DENIES Defendant’s § 2255 motion in full and issues no

certificate of appealability as to the raised issues.

        This the 30th day of March, 2020.




                                                   20
